Citation Nr: 1635626	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and bipolar disorder, to include as due to military sexual trauma.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to April 1987.  This matter comes to the Board of Veterans' Appeals (Board) from February 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  Jurisdiction of the claims is now with the RO in Muskogee, Oklahoma.

In August 2012, the Board remanded this claim in order to provide the Veteran with a travel board hearing before a Veterans Law Judge.  In April 2016, the Veteran withdrew her request for a hearing.  The case has been returned to the Board for appellate consideration.

The Veteran initially submitted separate claims of entitlement to service connection for PTSD and for depression.  A review of the record shows additional diagnoses of bipolar disorder, mood disorder, and anxiety.  Accordingly, the Board has rephrased the issue as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (noting that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a June 2014 VA examination report pertaining to the Veteran's thoracolumbar spine disorder.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required for the claim for entitlement to service connection for a psychiatric disorder to include PTSD, depression, anxiety, bipolar disorder, and alcohol abuse, to provide an adequate examination.  The Veteran contends that she has a psychiatric disorder related to active service. Specifically, she asserts that she has psychiatric symptoms are related to a military sexual trauma - an abusive relationship with an officer (Captain KS) while she was stationed in Loring, Maine between 1985 and 1987.  Regarding stressor verification, the Board is aware of a February 2007 formal finding on a lack of information required to corroborate stressors.  However, this was made before the Veteran submitted information regarding military sexual trauma sustained during her military service.  Therefore, the RO must clarify with the Veteran and determine whether verification of the stressors is possible.

After all possible action is taken regarding verification of stressors, the Veteran must be provided with an adequate examination to determine what psychiatric disorders she presently has and to determine whether any are related to her military service, to include her contended stressors.  

As the Veteran claims her alcohol abuse disorder is secondary to the claimed in-service military sexual trauma and the subsequent psychiatric disorder from that trauma, the claim of entitlement to service connection for alcohol abuse is inextricably intertwined with the other psychiatric claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Further, an opinion must be obtained as to whether the Veteran's diagnosed alcohol dependence disorder is secondarily related to any psychiatric disorder diagnosed on examination.  

Next, Veteran should be afforded a new examination for her back claim.  The Veteran's service treatment records document a report of recurrent back pain during the Veteran's separation examination in February 1987.  VA initially provided an examination for the Veteran's back in June 2014.  Contemporaneously taken radiographic images of the thoracolumbar spine showed lumbar intervertebral disc syndrome, osteoarthritis and degenerative spondylosis, and osteoarthritis at the sacroiliac joints.  The examiner was asked whether the Veteran's in-service complaints of recurrent back pain caused her present thoracolumbar disorder.  The examiner found that he was unable to resolve the issue without resorting to mere speculation.  As rationale, the examiner cited to the lack of evidence of back pain or symptoms from 1987, the Veteran's separation, to 2007, when VA received a letter from the Veteran's vocational counselor, who noted the Veteran had lumbago.  This opinion is inadequate.  First, VA treatment records from early 2006 document the Veteran complaining of back pain.  In an April 2006 statement, the Veteran described suffering a "severe back injury" in 1983.  Thereafter, she visited sick call on numerous occasions while stationed in Germany.  Presently, the Veteran reported feeling the same muscle spasms in the lower right side of the back.  In finding that the record did not contain any mention of back pain between 1987 and 2007, the June 2014 VA examiner did not acknowledge the Veteran's statements that describe the onset of her present back complaints as occurring during her military service.  An adequate opinion must be obtained that accounts for such statements.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and her representative.

3.  Thereafter, and after any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of all current psychiatric disorders.  The examination must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  The claims folder should be made available for review by the examiner.  A complete explanation for any opinion expressed should be provided. If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and an explanation provided for that conclusion.  The examiner must take a full history of the Veteran's account of the military sexual trauma.

The examiner is requested to address the following:

(a) Identify all current psychiatric diagnoses, to include PTSD, depression, anxiety, bipolar disorder, and any substance dependence disorder.  If there are no current diagnoses of PTSD, depressive disorder, or anxiety disorder, address the presence of those diagnoses in the record.

(b) Regarding PTSD, provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether PTSD is related to the alleged incident(s).  

(c) Regarding all non-PTSD psychiatric disorders, provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether each psychiatric disorder is related to the alleged incident(s).  

(d) Regarding all non-PTSD psychiatric disorders, provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder is otherwise caused by active service.

(e) Last, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed alcohol dependence and/or abuse is secondary to any clinically diagnosed psychiatric disorder.

In providing the opinions, the examiner must consider the following:  1) the Veteran's numerous lay statements of record that relate her psychiatric symptoms, to include alcohol abuse, to her account of military sexual trauma during her military service, to specifically include her August 2007 submissions; 2) buddy statement from a friend indicating symptoms as early as 1993; 3) buddy statement from the Veteran's mother; 4) service personnel records; 5) the post-service medical evidence; and 6) the prior positive psychiatric opinions.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of her low back disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that her low back disorder was caused or aggravated by the military service.  

The examiner must specifically address the following:  1) the Veteran's lay statements reporting low back symptoms since her military service, specifically, an April 2006 statement that describes the same low back symptoms presently that she had during her military service; 2) the service discharge examination and medical history noting recurrent back pain; and 3) the prior VA opinions. 

6.  Notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




